Citation Nr: 0513146	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-15 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right leg disorder.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left leg disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant had active service from June 1970 to August 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In August 2002, the RO denied a claim for 
service connection for "obsessive compulsive disorder and 
neurotic depression."  In February 2003, the RO determined 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for a 
right leg condition, and "left leg pathology."  The Board 
has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 1990, the 
Board denied a claim of entitlement to service connection for 
a right leg disability, and a left leg disability.

2.  The evidence received since the Board's December 1990 
decision which denied service connection for a right leg 
disability, does not bear directly and substantially upon the 
specific matter under consideration, and does not raise a 
reasonable possibility of substantiating the claim.

3.  The evidence received since the Board's December 1990 
decision which denied service connection for a left leg 
disability, does not bear directly and substantially upon the 
specific matter under consideration, and does not raise a 
reasonable possibility of substantiating the claim..

4.  In an unappealed decision, dated in December 1996, the 
Board denied a claim of entitlement to service connection for 
a psychiatric disorder.

5.  The evidence received since the Board's December 1996 
decision which denied service connection for a psychiatric 
disorder, does not bear directly and substantially upon the 
specific matter under consideration, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
Board's December 1990 decision which denied service 
connection for a right leg disability; the claim for service 
connection for a right leg disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  New and material evidence has not been received since the 
Board's December 1990 decision which denied service 
connection for a left leg disability; the claim for service 
connection for a left leg disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  New and material evidence has not been received since the 
Board's December 1996 decision which denied a claim of 
entitlement to service connection for a psychiatric disorder; 
the claim for service connection for an acquired psychiatric 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that new and material evidence has been 
presented to reopen claims for service connection for an 
acquired psychiatric disorder, and a right leg disability, 
and a left leg disability.  

With regard to the claims for right and left leg 
disabilities, in a decision, dated in December 1990, the 
Board denied a claim of entitlement to service connection for 
a right leg disability, and a left leg disability.  There was 
no appeal, and the Board's decisions became final.  See 38 
U.S.C.A. § 7104(b) (West 2002).  

With regard to the claim for an acquired psychiatric 
disorder, in a decision, dated in December 1996, the Board 
denied a claim of entitlement to service connection for a 
psychiatric disorder.  There was no appeal, and the Board's 
decision became final.  See 38 U.S.C.A. § 7104(b) (West 
2002).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

In May 2002, the veteran filed to reopen his claim for an 
acquired psychiatric disorder, and in August 2002, the RO 
denied the claim.  In September 2002, the veteran filed to 
reopen his claims for right and left leg disabilities, and in 
February 2003 the RO denied the claims.  The veteran has 
appealed.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§  3.307, 3.309 (2004).  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

A.  Bilateral Leg Disabilities

With regard to the claims for right and left leg 
disabilities, in a decision, dated in June 1984, the Board 
denied a claim for service connection for a right leg 
disability. The Board's decision is final.  See 38 U.S.C.A. 
§ 7104(b) (West 2002).  The veteran filed to reopen his 
claim, and also filed a claim for a left leg disability.  In 
December 1990, the Board determined the new and material 
evidence had not been presented to reopen a claim for a right 
leg disability, and denied a claim of entitlement to service 
connection for a left leg disability.  There was no appeal, 
and the Board's decisions became final.  Id.

The most recent and final denial of these claims was in the 
Board's decision dated in December 1990.  Therefore, the 
Board must determine if new and material evidence has been 
submitted since the Board's December 1990 decision.  See 38 
U.S.C.A. § 5108.  

The evidence of record at the time of the Board's December 
1990 decision included the veteran's service medical records, 
which showed that between 1971 and 1972 he was treated for 
right calf symptoms on several occasions.  All examinations 
were unremarkable.  The reports note a probable old muscle 
strain.  The veteran's separation examination report, dated 
in July 1977, showed that his lower extremities were 
clinically evaluated as normal.  

The post-service evidence included a report from the Jackson 
Bone and Joint Clinic, dated in June 1983, which showed 
treatment for right calf symptoms.  The physician deferred a 
diagnosis, but stated that, "I am unable to explain this 
man's pain on the basis of any objective physical or X-ray 
findings."  Reports from the Mississippi Baptist Medical 
Center, and the Mississippi Methodist Rehabilitation Center, 
dated in 1987, showed that the veteran complained of left leg 
pain and low back pain incurred while pushing a stretcher at 
his work.  The reports showed that in October 1987 he 
underwent a lumbar laminectomy with diskectomy, and contained 
diagnoses that included lumbar disc syndrome, herniated 
lumbar disc, and "leg pain, etiology undetermined."  

At the time of the Board's December 1990 denial of the claim, 
there was no competent evidence showing that the veteran had 
a right leg disability, or that either a right or a left leg 
disability was related to his service.  

Evidence received since the Board's December 1990 decision 
consists VA and non-VA medical treatment reports, dated 
between 1983 and 2004.  This evidence shows that in June 
1983, the veteran sought treatment for leg cramping.  See 
June 1983 VA progress note.  The assessment was leg cramps of 
unknown etiology.  

The Board finds that new and material evidence has not been 
received to reopen the claims for service connection for a 
right leg disability, and a left leg disability, and that the 
Board's December 1990 denial of the claims remains final.  
The submitted evidence shows that the veteran received 
treatment for a symptom, as opposed to a disability (i.e., 
"leg cramps of unknown etiology") over 20 years ago, in 
June 1983.  However, there was no diagnosis, and the 
submitted evidence does not show that the veteran currently 
has either a right leg disability, or a left leg disability.  
See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding 
that under 38 U.S.C.A. §§ 1110 and 1131, an appellant must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).  In 
addition, this treatment came about six years after 
separation from service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Finally, none of the submitted evidence 
contains competent medical evidence showing that the veteran 
has a right leg disability, or a left leg disability, as a 
result of his service.  In summary, the materials submitted 
to reopen the claims individually or in combination with 
previously assembled evidence do not tend to prove service 
connection for the claimed disabilities and thus do not raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156; Hodge, supra.  Therefore, the Board finds 
that new and material evidence has not been received to 
reopen a claim for service connection for a right leg 
disability, or a left leg disability.  As such, the Board's 
December 1990 denial of the claims remains final.  
38 U.S.C.A. § 7104(b).  

The only other pertinent evidence received since the Board's 
December 1990 denial of the claims consists of oral and 
written testimony from the veteran.  A review of these 
statements shows that it is essentially argued that the 
veteran has a leg condition that was mis-diagnosed during 
service, and which is related to a low back injury that was 
also incurred during service.  See e.g., veteran's statement, 
received in April 2003.  However, in March 2002, the RO 
denied a claim for a low back condition, and service 
connection is not currently in effect for a low back 
condition.  Furthermore, the veteran has not submitted any 
competent evidence in support of his argument, to include 
competent evidence showing that he currently has a right leg 
disability, or a left leg disability.  In addition, the 
veteran, as a layperson, is not competent to give a medical 
opinion as to a diagnosis or causation.  Therefore, as the 
veteran has not submitted competent medical evidence showing 
that he has a right leg disability, or a left leg disability, 
that is related to his service, these statements are not new 
and material evidence, see Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999), and are insufficient to reopen the claims.  
See Savage v. Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 
5 Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

B.  Acquired Psychiatric Disorder

The most recent and final denial of this claim was the 
Board's decision dated in December 1996.  Therefore, the 
Board must determine if new and material evidence has been 
submitted since the Board's December 1996 decision.  See 38 
U.S.C.A. § 5108.  In this regard, although the RO apparently 
analyzed the claim on a direct basis in August 2002, the 
Board must find that new and material evidence has been 
presented in order to establish its jurisdiction to review 
the merits of a previously denied claim.  Barnett v. Brown, 
83 F.3d 1380 (Fed.Cir. 1996).  In addition, although the 
description of the acquired psychiatric disability in issue 
has been inconsistently described, the Board finds that a new 
and material analysis is appropriate as to all acquired 
psychiatric disorders in evidence.  In this regard, the Board 
notes that in March 2004, the RO denied a claim for service 
connection for post-traumatic stress disorder (PTSD).  
Therefore, as used herein, the term "acquired psychiatric 
disorder" is intended to exclude PTSD.  

When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The evidence of record at the time of the Board's December 
1996 decision included the veteran's service medical records, 
which showed that in May 1977, he was treated for alcohol 
abuse.  The veteran's separation examination report, dated in 
July 1977, showed that his psychiatric condition was 
clinically evaluated as abnormal, to the extent that it noted 
"Code 3032, ETOH, Chapt. 16."  In an accompanying "report 
of medical history," the veteran denied a history of 
"depression or excessive worry," and "nervous trouble of 
any sort."  

The post-service evidence included a VA hospital reports, 
dated in 1990, and 1993, which contained Axis I diagnoses of 
alcohol dependence (the 1993 report also contained an Axis I 
diagnosis of post-traumatic stress disorder).  A VA "mental 
disorders," examination report, and an Agent Orange Protocol 
examination report, both dated in November 1993, contained 
diagnoses of alcohol abuse and dependence.  

At the time of the Board's December 1996 denial of the claim, 
there was no competent evidence showing that the veteran had 
an acquired psychiatric disorder that was related to his 
service, or that a psychosis had become disabling to a 
compensable degree within one year of separation from active 
duty.  

Evidence received since the Board's December 1996 decision 
consists of VA and non-VA medical treatment reports, dated 
between 1983 and 2004.  This evidence includes VA outpatient 
treatment and hospital reports which show that the veteran 
has repeatedly received treatment for alcohol dependence.  
The vast majority of this evidence contains diagnoses 
involving alcohol dependence.  There are also a few diagnoses 
of dysthymia, and a mood disorder.  

The Board finds that new and material evidence has not been 
received to reopen the claim for service connection for an 
acquired psychiatric disorder, and that the Board's December 
1996 denial of the claim remains final.  In general, the 
submitted evidence shows that the veteran has received 
treatment for alcohol dependence, with diagnoses that include 
alcohol dependence, dysthymia, and a mood disorder.  However, 
none of these diagnoses are dated prior to 1989, and they all 
therefore come at least 11 years after separation from 
service.  Maxson.  In addition, none of the submitted 
evidence contains competent medical evidence showing that the 
veteran has an acquired psychiatric disorder as a result of 
his service, or a psychosis to a compensable degree within a 
year of separation from service.  In summary, the materials 
submitted to reopen the claim individually or in combination 
with previously assembled evidence do not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156; 
Hodge, supra.  Therefore, the Board finds that new and 
material evidence has not been received to reopen a claim for 
service connection for  an acquired psychiatric disorder.  As 
such, the Board's December 1996 denial of the claim remains 
final.  38 U.S.C.A. § 7104(b).  

The only other pertinent evidence received since the Board's 
December 1996 denial of the claim consists of oral and 
written testimony from the veteran.  A review of these 
statements shows that it is essentially argued that the 
veteran has an obsessive compulsive disorder, and neurotic 
depression, that pre-existed his alcohol dependence.  
However, he has not submitted any competent evidence in 
support of this argument, to include competent evidence 
showing that he has ever been diagnosed with either an 
obsessive compulsive disorder, or neurotic depression.  In 
addition, the veteran, as a layperson, is not competent to 
give a medical opinion as to a diagnosis or causation.  
Therefore, as the veteran has not submitted competent medical 
evidence showing that he developed a psychosis to a 
compensable degree within a year of separation from service, 
or that he has an acquired psychiatric disorder that is 
related to his service, these statements are not new and 
material evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 
321 (1999), and are insufficient to reopen the claim.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 5 
Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).
The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in February 
2002 and November 2002 (hereinafter "VCAA letters") that 
informed him of the type of information and evidence 
necessary to reopen his claims.  In addition, by virtue of 
the rating decisions on appeal, the statements of the case 
(SOCs), and a June 2004 supplemental statement of the case 
(SSOC), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA letters notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  In both letters, the veteran was 
informed that, provided certain criteria were met, VA would 
make reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from other 
Federal agencies.  The November 2002 letter further advised 
him that VA's duty to assist included developing for all 
relevant records in the custody of a federal department or 
agency, to include VA medical records, Vet Center records, 
service medical records, Social Security Administration 
records, or evidence from other federal agencies.  

Finally, with respect to element (4), the Board notes that 
the VCAA letters contained specific requests that the veteran 
provide additional evidence in support of his claims.  He was 
requested to identify all evidence that he desired VA to 
attempt to obtain, and the November 2002 letter requested the 
appellant to complete authorizations (VA Forms 21-4138) for 
this evidence.  He was further notified that he could submit 
this evidence on his own.  In addition, he was supplied with 
the complete text of 38 C.F.R. § 3.159(b)(1) by way of the 
SOCs.  Finally, the Board notes that in statements, received 
from Dr. Robert Smith, (in September 2002), the Jackson Bone 
and Joint Clinic (in December 2003), the National Personnel 
Records Center (re: records from the Fort Hood Army Hospital) 
(in December 2003), the Methodist Rehabilitation Center (in 
February 2004), these health care providers all indicated 
that they had no records for the veteran.  The veteran was 
properly notified of this.  See 38 C.F.R. § 3.159(e).  The 
Board further notes that, in fact, some records from some of 
these sources have been associated with the claims files.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal notice letters to 
the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service medical records and VA treatment 
records.  As the Board has determined that new and material 
evidence has not been presented, a remand for examinations 
and/or an etiological opinions is not required to decide the 
claims.  See 38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(iii).  Based on the foregoing, the Board finds 
that the veteran has not been prejudiced by a failure of VA 
in its duty to assist, and that any violation of the duty to 
assist could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for an acquired psychiatric 
disorder.  The appeal is denied.  

New and material evidence has not been submitted to reopen 
the claim for service connection for a right leg disability.  
The appeal is denied.  

New and material evidence has not been submitted to reopen 
the claim for service connection for a left leg disability.  
The appeal is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


